                 Case 4:19-cv-08171-SBA Document 60 Filed 05/06/20 Page 1 of 4



 1   Hillary A. Brooks (admitted pro hac vice)
     hillary@brooksquinn.com
 2   Delfina S. Homen (admitted pro hac vice)
     delfina@brooksquinn.com
 3   BROOKS QUINN, LLC
     6513 132nd Ave NE # 378
 4   Kirkland, WA 98033
     Telephone: (503) 629-1559
 5
     Ryan Tyz (CSB No. 234895)
 6   ryan@tyzlaw.com
     Sean K. Apple (CSB No. 305692)
 7   sapple@tyzlaw.com
     TYZ LAW GROUP PC
 8   4 Embarcadero Center, 14th Floor
     San Francisco, CA 94111
 9   Telephone: (415) 849-3578

10   Attorneys for SCOTT GRIFFITH COLLABORATIVE SOLUTIONS, LLC d/b/a SG
     Collaborative Solutions, LLC
11

12                                 UNITED STATES DISTRICT COURT

13                             NORTHERN DISTRICT OF CALIFORNIA
14                                      OAKLAND DIVISION
15

16   CARE AMBULANCE SERVICE, INC.,               Case No: 4:19-cv-08171-SBA
     FALCK USA, INC., FALCK NORTHERN
17   CALIFORNIA CORP., and FALCK                 Related to: 4:19-cv-06104-SBA
     ROCKY MOUNTAIN, INC.,
18                                               REQUEST FOR JUDICIAL NOTICE IN
                     Plaintiffs,                 SUPPORT OF SG COLLABORATIVE
19                                               SOLUTIONS’ REVISED SPECIAL
            v.                                   MOTION TO STRIKE (ANTI-SLAPP
20                                               MOTION)
     SCOTT GRIFFITH COLLABORATIVE
21   SOLUTIONS, LLC d/b/a SG Collaborative       Date:                July 8, 2020
     Solutions, LLC,                             Time:                2:00 pm
22                                               Courtroom:           1301 Clay Street
                     Defendant.                                       Oakland, CA 94612
23
                                                 Case Filed:          December 16, 2019
24                                               Trial Date:          June 21, 2021

25

26

27

28

     REQUEST FOR JUDICIAL NOTICE ISO
     REVISED ANTI-SLAPP MOTION                                 CASE NO. 4:19-cv-08171-SBA
                 Case 4:19-cv-08171-SBA Document 60 Filed 05/06/20 Page 2 of 4



 1                                REQUEST FOR JUDICIAL NOTICE

 2          Defendant Scott Griffith Collaborative Solutions, LLC (“SGCS”) hereby requests,

 3   pursuant to Federal Rule of Evidence 201 and the authority discussed herein, that the Court take

 4   judicial notice of the following documents listed below and attached hereto in support of SGCS’s

 5   Revised Special Motion to Strike (Anti-SLAPP Motion):

 6          1.       A true and correct copy of an article published online by the Colorado Springs

 7   Independent titled “City switches EMS gears,” dated October 15, 2019, PDF printed by the

 8   undersigned from the URL https://www.csindy.com/TheWire/archives/2019/10/15/city-switches-

 9   ems-gears on November 21, 2019, attached hereto as Exhibit 1.

10          2.       A true and correct copy of an article published online by KOAA News5 titled

11   “Colorado Springs ambulance contract falls through with top bidder,” dated October 14, 2019,

12   PDF printed by the undersigned from the URL https://www.koaa.com/news/covering-

13   colorado/colorado-springs-ambulance-contract-falls-through-with-top-bidder on November 21,

14   2019, attached hereto as Exhibit 2.

15                        MEMORANDUM OF POINTS AND AUTHORITIES
            The Court “may take judicial notice of adjudicative facts appearing in newspapers.”
16
     Crowder v. Kitagawa, 81 F.3d 1480, 1492 n.10 (9th Cir. 1996); Pete v. City of Oakland, No. C 09-
17
     06097 WHA, 2011 WL 863550, at *4 (N.D. Cal. Mar. 10, 2011) (granting request for judicial
18
     notice of newspaper article). Judicial notice of a newspaper article is appropriate where the party
19
     requesting notice demonstrates that the facts of the article are either generally known within the
20
     territorial jurisdiction of the trial court or are capable of accurate and ready determination by resort
21
     to sources whose accuracy cannot reasonably be questioned. Ekdahl v. Ayers, No. C 07-3642 SBA
22
     (PR), 2008 WL 4344314, at *3 (N.D. Cal. Sept. 22, 2008). Such publications may be introduced
23
     under Fed. R. Evid. 201(b) to indicate what was in the public realm at the time. Von Saher v.
24
     Norton Simon Museum of Art at Pasadena, 592 F.3d 954, 960 (9th Cir. 2010).
25          To succeed on trade libel, Plaintiffs must plead and prove, among other things, that SGCS’s
26   statements induced others not to deal with Plaintiffs. Aetna Cas. & Surety Co. v. Centennial Ins.
27   Co., 838 F.2d 346, 351 (9th Cir. 1988). In the Amended Complaint, Plaintiffs conclusorily allege
28   the City of Colorado Springs terminated its negotiations with FRM “subsequently” to a cease-and-

     REQUEST FOR JUDICIAL NOTICE ISO
     REVISED ANTI-SLAPP MOTION                    -1-                    CASE NO. 4:19-cv-08171-SBA
               Case 4:19-cv-08171-SBA Document 60 Filed 05/06/20 Page 3 of 4



 1   desist letter from SGCS to FNC republished by The Colorado Springs Independent and SGCS’s

 2   response to the paper’s request for comment on the letter. Am. Compl. ¶¶ 28, 61, 72. Plaintiffs

 3   do not allege the negotiations were terminated because of SGCS’s letter and media response.

 4   Instead, Plaintiffs appear to be inviting the Court to find an implied allegation that the negotiations

 5   were terminated because of SGCS’s letter and media response.
            The articles attached as Exhibits 1-2 to this Request are directly relevant to at least the
 6
     inducement element of Plaintiffs’ trade libel claim. Each article contradicts any implied allegation
 7
     that the Colorado Springs-FRM negotiations were terminated because of SGCS’s letter and media
 8
     response. Both articles state negotiations were mutually terminated by the city and FRM, which
 9
     is supported in both articles by statements by FRM’s CEO, David Patterson, stating FRM was “not
10
     willing to make unsustainable commitments.” Ex. 1 at 1; Ex. 2 at 2. Plaintiffs filed a declaration
11
     from Mr. Patterson in support of their opposition to SGCS’s motion to transfer under the first to
12
     file rule, in which Mr. Patterson parroted the allegation in the Amended Complaint that the city
13
     “subsequently terminated its negotiations with FRM” without declaring why negotiations were
14
     terminated, nor declaring that negotiations were terminated because of SGCS’s letter and press
15   response. See ECF No. 13-2, ¶¶ 5-6.
16          The articles attached to this Request directly contradict any implied allegation that the
17   negotiations were terminated because of SGCS’s letter and media response. The Court can and
18   should take judicial notice of these articles both to indicate what was in the public realm at the
19   time—a statement from FRM’s CEO that the negotiations were terminated because FRM was “not
20   willing to make unsustainable commitments”—and for the adjudicative fact that the negotiations

21   were mutually terminated for reasons having nothing to do with SGCS. That fact is capable of

22   accurate and ready determination by resort to sources whose accuracy cannot be reasonably

23   questioned, namely, FRM’s CEO, who made the statements in the attached articles and has

24   appeared as a declarant in this case on the same issue. Plaintiffs should not be permitted to artfully
     plead inducement when their own declarant has made public statements contrary to Plaintiffs’
25
     pleading and to anything implied by the declarant’s sworn statements to this Court.
26

27

28

     REQUEST FOR JUDICIAL NOTICE ISO
     REVISED ANTI-SLAPP MOTION                    -2-                   CASE NO. 4:19-cv-08171-SBA
               Case 4:19-cv-08171-SBA Document 60 Filed 05/06/20 Page 4 of 4



 1

 2   Dated: May 6, 2020                       Respectfully submitted,

 3                                            /s/ Delfina S. Homen
                                              Delfina S. Homen
 4
                                              Attorney for SCOTT GRIFFITH
 5                                            COLLABORATIVE SOLUTIONS, LLC
                                              d/b/a SG Collaborative Solutions, LLC
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     REQUEST FOR JUDICIAL NOTICE ISO
     REVISED ANTI-SLAPP MOTION                              CASE NO. 4:19-cv-08171-SBA
